 530DECISIONSOF NATIONALLABOR RELATIONS BOARDDrivers,Warehouse&Dairy Employees,Local No.75 andSeymour Transfer, Inc. Case 30-CC-91TRIAL EXAMINER'S DECISIONJune 10, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn February 10, 1969, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecisionand a supporting brief. The GeneralCounsel filed a briefin answerto theRespondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Boardhas consideredthe TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.'ORDERPursuant to Section 10(c) of the NationalRelationsAct,asamended, the National LaborRelationsBoardhereby adoptsas itsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,Drivers,Warehouse&DairyEmployees, Local No. 75, Green Bay, Wisconsin, itsofficers, agents, and representatives, shall take theactionsetforthintheTrialExaminer'sRecommended Order, as so modified:Delete paragraph 2(a) of the Trial Examiner'sRecommended Order and reletter paragraphs toread 2(a), (b), and (c), respectively.' For the reasons indicated inGeneral Telephone Company of California,151NLRB 1490, In4,Member Fanning would not adopttheTrialExaminer's finding that evenif theRespondent had observed all of theMoore Drydockstandards in its picketing at premises of Seymour'sinterlining carriers,itspicketing lost the protection which it otherwisemight have had by the Respondent's violative appealsto the carriers'employees and threats to their employersSTATEMENT OF THE CASEALVINLIEBERMAN,TrialExaminer: The trial in thisproceeding, with all parties represented, was held beforeme in Green Bay, Wisconsin, on September 17, 18, and19, 1968, upon a complaint of the General Counsel,' datedAugust 23, 1968,2 and respondent's answer.' In general,the issue litigatedwaswhetherRespondent violatedSection8(b)(4)(i)and (ii)(B) of the National LaborRelationsAct,asamended (herein called the Act).Particularly, the questions for decision are as follows:1.Have the employers with whom Seymour Transfer,Inc. (herein called Seymour), does business so conductedthemselves in connection with Respondent's strike againstSeymour as to become Seymour's allies in the context ofSection 8(b)(4)(B)?42.DidRespondent in support of its strike againstSeymour induce or encourage individuals employed bypersons with whom Seymour does business to refrain fromperformingservicesfortheirrespectiveemployers?Subsidiarily, did respondentengage inlawful ambulatoryor commonsiluspicketing at premises of employers withwhom Seymour does business?3.DidRespondent, in further support of its strikeagainst Seymour, threaten, restrain, or coerce persons whodo business with Seymour?4.Assuming an affirmative answer to the propositionsincluded in question 2 or 3, above, did an object ofRespondent's conduct fall within the proscriptions ofSection 8(b)(4)(B) of the Act?Upon the entire record, upon my observation of thewitnesses and their demeanor while testifying,and uponcareful consideration of the arguments made and the ablebriefs submitted by the General Counsel and respondent,'Imake the following:FINDINGS OF FACT1.JURISDICTIONSeymour, aWisconsin corporationwhose principalofficeand place of business is located in Seymour,'The complaint was issued on a charge and an amendedcharge filed,respectively,on July 31,1968, and August22, 1968, by Seymour Transfer,Inc.'All datesreferred to in thisDecision fall within 1968.'During the trial the complaint was amendedin several respects. DonaldTilkens-BusinessRepresentative was addedto thelistof names anddesignations appearing in paragraph 4. Paragraph7 wasamended to addthe following in the appropriate columns:July 5, 1968 -Green Bay's Terminal-Blowhowiak--Green BayJuly 25,1968 - Green Bay's Terminal--GerstnerGreen Bay.Paragraph 8 was amended to add,in like manner,the following:Blowhowiak - July 11, 1968--Gateway.Finally,paragraph13 wasamended by strikingthe word "and" betweenthe numerals"10" and"II" and adding the expression"and 12" after thenumeral"II."Upon the amendment of the complaint as setforth abovethe answer was amended to admit thatDonald Tilkensisa businessrepresentative and agent of respondentand to deny the complaint's otherrevisions'The subsequent questionsareposedon the assumptionthat theemployees with whom Seymour does business have not allied themselveswith Seymour,but have remained in such a neutralstatusin the disputebetween Seymour and respondent as to be entitled to the protectionafforded by Section 8(b)(4XB)of the Act.'Seymour,the chargingparty, did notsubmit a brief176 NLRB No. 69 DRIVERS,WAREHOUSE&DAIRY EMPLOYEES,LOCAL 75Wisconsin, is engaged as a motor carrier of freight.Although Seymour does not normally receive or delivergoods outside the State ofWisconsin, it regularlyinterlinesfreightwithseveralinterstatecarriers.Seymour's annual revenue from this portion of its businessexceeds $50,000.Accordingly, I find that Seymour isengaged in commerce within the meaning of the Act andthat the assertion of jurisdiction over this matter by theNational Labor Relations Board (herein called the Board)iswarrantedH P 0 Service, Inc.,122 NLRB 394, 395.11.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within themeaningof the Act.Iii.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, this case concerns itself with the measurestaken by Respondent in support of its strikeagainstSeymour and those taken by Seymour to avoid thestrike's impact on its business. Among the former areRespondent's picketing at premises of carriers with whomSeymour interlines freight,° appeals to employees of thosecarriers to refrain from performing services for theirrespective employers, and threats made to officials of thecarriers involved that this type of conduct would becontinued and intensified unless they stopped interliningwith Seymour. Among the measures taken by Seymourare changes in the manner of passing freight betweenSeymour and the interlining carriers.TheGeneralCounsel contends thatRespondent'scourse of action respecting the interlining carriers andtheir employees in support of its strike against Seymourwas violative of Section 8(b)(4)(B) of the Act.' Althoughin its answer Respondent denies that it engaged in theconduct broadly described above, it does not, as appearsfrom its brief, seriously stand on this denial. It argues,rather, that the conduct was privileged on three grounds.Thus, Respondent's principal position is that the carrierswith which Seymour interlines freight are not neutral toitsdisputewithSeymour,butalliesofSeymour.Alternatively,Respondent contends that its picketing atthe premises of the interlining carriers was permissible andinaccord with the ambulatory or commonsitusdoctrineenunciated by theBoard inMoore Dry Dock Company,92 NLRB 547, 549. Finally, Respondent asserts, on brief,that its appeals to employees of the interlining carriers notto perform services "were not violations, for [Respondent]was only advising its members [employed by the carriers]of their legal rights."'Interlining freight has been definedby theBoard as "receiving freightfrom interstate motor carriers for delivery to its destination, or deliveringfreight to such carriers for further transportation."McAllisterTransfer,Inc.,110 NLRB1769, 1770.Ithas also been referred to in regulationsissued by the Interstate Commerce Commission.See 49 CFR1051 I(b)and 1052.3.'Sec. 8(b)(4XB), commonly referred to as the Act's secondary boycottprovision,reads as follows:Sec 8..(b) It shall be an unfair labor practice for a labor organization or itsagents. .(4Xi) to engage in, or to induce or encourage any individual employed byany person engaged in commerce or in an industry affecting commerceB.Preliminary Facts and Conclusions1.The strike at Seymour531On June 26 Respondent struck Seymour., In support ofits strike Respondent picketed at Seymour's Green Bay,Wisconsin, terminal and at terminals of carriers withwhich Seymour interlines freight.2.Therelationship between Seymour and the carrierswith which it does businessSeymour operates as a common carrier of freight inaccordancewithcertificatesissuedby the InterstateCommerce Commission and the Wisconsin Public ServiceCommission.Exceptwithrespecttosome specialcommodities, Seymour is authorized to serve a relativelysmall quadrangular area in northeasternWisconsin, thepoints of which are Green Bay, Oshkosh, Wautoma, andStevensPoint.NotwithstandingSeymour'slimitedterritorial authority some 65 percent of the freight whichitcarries is consigned to, or shipped from, points outsidethe area in which it operates. This is accomplished byinterliningwith other carriers at Green Bay.Under the interlining procedure prevalent in Green Bay,the originating carrier, in its own equipment operated byits employees, delivers the freight to be interlined directlyto the terminal of the destination carrier. There, unless thetrailer containing the freight is to be interchanged it isjointly unloaded by employees of the two carriers. Eachinterliningcarrier receivesa pro ratashare of the total feecharged for moving the freight from point of origin todestination based on the distance of the carriage by eachparticipant.As indicated above, not only do carriers in Green Bayinterlinefreight with each other, but they also interchangetrailers used for hauling the interlined freight. This is doneto eliminate the time and effort involved in unloading andreloading freight when it is of such a volume as to occupyan entire trailer. In such a situation the originating carriermay turn over its full trailer to the destination carrier forhaulage to the delivery point. While there is an obligationon the part of the destination carrier to return the trailerthusused to the originating carrier as promptly aspossible after delivering the freight, the destination carriersometimes uses the trailer turned over to it for its ownpurposes.'The originating carriermay follow an alternativeprocedure in connection with the interchange of trailers.to engagein,a strike or a refusal in the course of his employment touse,manufacture, process, transport, or otherwise handle or work onany goods, articles,materials,or commodities or to perform anyservices; or (ii) to threaten, coerce, or restrain any person engaged incommerce or in an industry affecting commerce, where in either case anobject thereof is:(B) forcing or requiringany person to ceaseusing,selling,handling,transporting,or otherwisedealing in theproducts of any otherproducer, processor, or manufacturer, or to cease doing business withany other person ..Provided.That nothing contained in this clause(B) shall be construedtomake unlawful,where nototherwiseunlawful,any primary strike or primarypicketing;'This strike appeared to havestillbeen in progressat the time of thetrial'As will appear below,a per diemcharge is payable to the owner of theinterlinedtrailer ifit isnot returned within a certain period 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDInstead of using its own equipment it may request thedestination carrier to furnish the trailer.'" Upon obtainingthe trailer the originating carrier takes it to the shipper'spremises for loading, following which it is returned thedestination carrier to be hauled, intact, to the point ofdelivery.The InterstateCommerce Commission has issuedregulations (49 CFR Part 1057) governing the interchangeof equipment between motor carriers The practice is alsothesubjectofacontractknown as the NationalEquipmentInterchangeAgreement(hereincalledInterchange Agreement) to which a substantial number ofcarriers are parties. This agreement sets forth the daily feepayable by carriers using interchanged equipment beyondspecified initial days of grace for which no charge ismade. Disputes arising under the Interchange Agreementare arbitrable by the Equipment Interchange Association,a national trade association, which also promulgates rulesfor the interchange of equipment.Thecarrierswithwhom Seymour interchangesequipment are parties to the Interchange AgreementAlthough Seymour is not a signatory, when it participatesin a trailer interchange the provisions of the InterchangeAgreement are followedSeymour does more interlining, and consequentlyinterchanges more trailers with Green Bay-Chicago Lines(herein called G.B -C.), than with any other carrier. Oneof the reasons for this, as G B.-C 's president suggested, isG B -C 's active solicitation of shippers dealing withSeymour whose freight is consigned to points beyondGreen Bay to instruct Seymour to interline with G.B.-C.rather than its competitors.G.B.-C similarly solicitsshippers in localities served by other short line carriers.Before Respondent struck Seymour, the movement offreightbetween Seymour and its interlining carriers inGreenBay followed the procedure described above.Because drivers employed by those carriers refused tocrossRespondent's picket line at Seymour's Green Bayterminal and because they wanted to avoid picketing attheir own terminals alternative interlining methods werearranged upon consultation with Seymour The carriersinvolved in these new arrangements, each of which will beseparately described, were Gateway Transportation Co.,Inc ,GlendenningMotorways, Inc , C. W Transport,Inc.,Olson Transportation Company, Motor TransportCompany(hereinrespectivelycalledGateway,Glendenning, C. W, Olson and Motor), and G.B.-CGateway:Unlike the procedure which was followedbefore the strike when Gateway would deliver to Seymourfreightwhich Seymour was to carry to its destination,afterthestrikestartedSeymour sent its trucks toGateway's terminal to obtain the freight Except for oneinstance,freightmoving from Seymour to Gatewayfollowed the same course after the strike as it did before.Seymour's drivers continued to bring that freight toGateway and they continued to assist in its unloading. Onthe single deviation from the prestrike practice Seymour'sdriver left Gateway's terminal without helping to unloadthe freight he had brought there, leaving the entireoperation to be performed by Gateway's dockman.Glendenning:After Seymour was struck Glendenning,likeGateway, stopped delivering freight to Seymour forfurther carriage. Instead, just as in the situation respectingGateway,Seymour sent its trucks to Glendenning'spremises for the freight.-Such a request,as a trucking company executive testified,isgranted"nine times out of ten "C W:Seymour and C.W. made two poststrikearrangements for interlining freight. Under the first, whichwas availed of only once, C.W. loaded its trailer withfreight for Seymour and parked it on the street in front ofits terminalFrom this point the trailer was hauled by atractor owned and driven by an employee of Seymour toits dock where the trailer was unloaded and reloaded withfreight to be delivered by C.W. The loaded trailer wasthen returned by Seymour to the street in front of C W 'spremises where it had originally been parked.Under the second and more complex arrangement,which was continued in effect until C.W stopped doingbusiness with Seymour, C. W loaded freight for Seymouron one of its trucks which was driven by an employee ofC. N. to the picket line at Seymour's premises. From thatpoint it was taken across the picket line to Seymour'sdock either by a C.W. supervisor or a Seymour employee.After being unloaded by Seymour's employees, sometimesalone or sometimes assisted by the C.W supervisor," thetruck was again taken across the picket line by a C Wsupervisor or a Seymour employee and turned over to thewaiting C.W driver, who returned it to C.W 's terminal.On one occasion during the strike freight traveling fromSeymour to C.W was carried in a C.W. truck driven byan employee of C.W This was a departure from thepatternfollowedbefore the strike under which thisdeliverywould have been made to C.W. by one ofSeymour's employees.Olson:Following Respondent's strike against Seymour,Olson discontinued its usual practice of delivering freightdirectly to Seymour's terminal. Instead, like C.W.'s firstpoststrikearrangementwithSeymour,Olson's trailerswere loaded with freight for Seymour and then moved toa point across the street from its dock.Motor:Following the establishment of Respondent'spicket line at Seymour's premisesMotor's terminalmanager, himself, delivered freight to Seymour instead ofMotor's continuing its prestrike practice of having thatwork done by drivers in its employ.C.B.-C:AfterthestrikeG.B.-Cfollowedanarrangement with respect to handling freight for Seymoursimilar to the method already described in connection withGateway and Glendenning. Thus, like Gateway andGlendenning,G.B.-C.discontinueddeliveringfreightdirectly to Seymour's terminal. Instead, freight to becarried to its destination by Seymour was left on thetrailer in which it arrived at G.B.-C.'s dock. From therethe trailer was hauled to Seymour's premises by a tractorowned by Seymour and driven either by its president orone of its employeesRespondentcontends,principallybecauseof theforegoing poststrike interlining arrangements, that theparticipating carriers became allies of Seymour.12 Thesearrangements aside, Respondent argues, additionally, thatthe business of G.B -C. and Seymour is "so entwined"thatG.B.-C. "is allied with Seymour in a straight linefreight operation."A person does not become an ally of a struck employerby continuing a prestrike business relationship.Friden,Inc.,134NLRB 598, 599, 607-608. He does, however,"It will be remembered that pursuantto the prestrikeinterlining practicenot only did the originating carrier deliver thefreight involved directly tothe terminal of the destination carrier, but the originatingcarrier'semployees also assisted the destination carrier'semployeesin unloading thetruck"The burdenof proof inthisrespect rests onRespondentMarshFoodtiners,Inc,114 NLRB639, 642 DRIVERS,WAREHOUSE&DAIRY EMPLOYEES,LOCAL 75533become an ally of the struck employer when he"knowingly does work by arrangement with a struckemployer which would otherwise be done by the strikingemployees of that employer.""PattonWarehouse Inc.,etc.,140 NLRB 1474, 1483;" enfd. in this regard, 334F.2d 539 (C.A.D C.).Testing the poststrike position ofthe interliningcarriersby this criterion [ find that they did not become allies ofSeymour. The arrangements whereby they continued to dobusiness with Seymour after it was struck did not requirethem to do, nor except in two instances to be discussedbelow, did they do, any struck work; i.e., work which butfor the strike would have been done by Seymour'semployees.Rather, the opposite is true. Seymour'semployees did not do less work by reason of the poststrikeinterliningmethods. By being required in most instancesto go to the terminals of the interlining carriers for thefreight destined for delivery by Seymour instead of thatfreight's being brought to Seymour by those carriers, aswas the practice before the strike, and by being obliged tounload that freight at their terminal themselves instead ofwith the assistance of employees of the interlining carriers,whichwasalsotheprestrikepractice,Seymour'semployees were, in fact, doing more work pursuant to thepoststrikeinterliningprocedure than they did before thestrike.As the General Counsel pithily commented in hisbrief, "The situation posed herein is the exact opposite orreverse of struck work."There were two instances of the performance of struckwork byinterliningcarriers. The first of these consisted ofGateway's employees, on one occasion, unloading a trailerleft at Gateway's terminal by Seymour's driver without hisassistance, which would have been given before the strike.The second involved C.W.'s single carriage of freight fromSeymour's premises to its own, which before the strikewould have been done by Seymour.In agreementwith theGeneral Counsel, however, I am of the opinion that thesetwo isolated incidents do not furnish a sufficient basis fora finding that Gateway and C.W. became allies ofSeymour.As noted above, Respondentarguesthat even withoutreference to poststrikeinterlining arrangementsG.B.-C. isanallyofSeymour because their business is "soentwined" that they conduct "a straight line freightoperation." The specific basis for this contention is notgiven.The evidence, insofar as it bears on the relationshipbetweenSeymour and G.B.-C., shows that Seymourinterlinesmore freight andinterchangesmore trailers withG.B.-C. than with any other carrier. The evidence furtherestablishes that G.B.-C. solicits shippers who do businesswith Seymour and other short haul carriers to instructthem to interline with G.B.-C. rather than its competitors.Interliningfreightandinterchangingtrailersare soprevalent in the motor freight industry as to be the subjectofregulationsissuedby the InterstateCommerceCommission and of a contract to which a substantialnumber of carriers are parties. To say that two carriers"The work involvedin an arrangement of this type is commonly calledstruck work.4"'N.L.R.B.v.BusinessMachineandOfficeApplianceMechanicsConferenceBoard,etc.,228 F.2d 553 (C.A. 2);OliverWhyte Company.inc..120 NLRB 856; andGeneral Metals Corporation,120 NLRB 1227,the authorities cited by the Board for this well-settled proposition, whichhad its genesis inDouds Y. Metropolitan Federationof Architects. 75F Supp.672 (S.D.N.Y ), are included in the cases relied on by respondentto establish its ally argument.are "so entwined" as to be allies because theyengage inthese commonpractices to a greater extent betweenthemselves than with others would be to exempt a largesegmentof the trucking industry from the protectionaffordedby Section 8(b)(4)(B) of the Act. The verylanguage of that section, which, among other things,speaks in terms of transporting goods negates thisproposition. I am, therefore, of the opinion that Seymourand G.B.-C. are not "so entwined" as to be allies becauseof the volume of freight which they interline with eachother or the number of trailers which they interchange.Nor does the fact that G.B.-C solicits shippers whodeal with Seymour to direct Seymour tointerlinefreightwith G.B.-C. rather than its competitors require a findingthatG.B.-C and Seymour are "so entwined" as to beallies.G B.-C. acts on its own behalf rather thanSeymour's in its solicitation, and Seymour, which wouldcarrythefreightinvolvedevenabsentG.B.-C.'ssolicitation,does not benefit by it.Respondent's final point, in this connection, is thatG.B.-C. and Seymour are allies because they conduct a"straight line freight operation."To the extent thatSeymour and G.B.-C. participate through interlining inthecarriageofparticularfreightfrom shipper toconsigneethey are engaged in a "straight line freightoperation."But, asIrwin-Lyons Lumber Company, 87NLRB 54, 56, which also involved a "straight lineoperation" teaches, more is necessary on this score than ispresent here to convert G B.-C and Seymour intoallies.InIrwin-Lyonsthe additional factors on which the Boardrelied in concluding that an ally relationship existed wasthe common ownershipand managerialcontrol of the twocorporations involved in the "straight line operation"there under scrutiny. No evidence of either being presentinsofar asG.B.-C. and Seymour are concerned, I find thatthey arenot allies,because of their participation in a"straight line freight operation."Accordingly, I conclude that Respondent has notsustaineditsburden of establishing the existence of an allyrelationship between Seymour and the carriers with whomitdoesbusinessby reason of the poststrikearrangementsfor interliningfreight. I also conclude that respondent hasnot established any other basis for finding that G.B.-C. isan ally of Seymour.C. Facts Concerning Respondent's AllegedUnfair Labor PracticesThe facts as to Respondent's conduct in support of itsstrikeagainst Seymour are not in dispute.15 The evidencein this respect establishes, and I find, that-1.Respondent picketed at the Green Bay terminals ofcarrierswithwhom Seymour did business with signscallingattention to its strikeagainstSeymour. At thebeginningof the strike respondent's picketing at theseplaces coincided with the presence there of Seymour'semployees and trucks. As the strike wore on, however,Respondent's picketing at carriers' premises was extendedto times when neither employees of Seymour, nor its"I have already noted in the introductory section of this Decision thatalthough in its answer Respondent denied many material allegations of thecomplaint,itdoes not in its brief argue that it did not engage in theconduct claimed by the General Counsel to be violative of Sec 8(bX4)(B)of the Act.Respondent argues, instead,that in the circumstances of thiscase its conduct was privileged.Accordingly, my findings of fact,in thisregard,will be stated somewhat more summarily than would have been thecase had there been substantial evidentiary conflicts or had Respondentseriously stood upon the denials appearing in its answer 534DECISIONSOF NATIONALLABOR RELATIONS BOARDequipment were there.On one occasion picketing occurredatG.B.-C.'s terminal in the absence of any employees ofSeymour,but while a loaded Seymour trailer was thereawaiting haulage to ChicagobyG.B.-C. Thistrailer hadbeenbrought to G.B.-C.bySeymour,whose driver,having no further workto doatG.B.-C.'s premises inconnection with that trailer,departed upon the trailer'sdelivery to G.B.-C. Picketing under similar circumstancesalso took place at terminals of other carriers.2.Respondent appealed to its membersemployed bycarriers with whom Seymour does business, under penaltyin several instances of their being fined or having their"card pulled,"not to handle or work upon freightdeliveredby, or to bedelivered to, Seymour;to refrainfrom all work for their employers,to sit down,or leavetheir employers'premises,during the progress of thepicketing described above;and not to cross the picketlines.Officialsof some carriers urged employees,who hadstopped working in response to respondent's appeals hereset forth,to resumetheirduties.3.Respondent threatened officials and representativesofcarriersatwhose premises picketing and workstoppages had occurred,as described above, that this stateof affairs would be continued,resumed,or intensifiedunlesstheydiscontinued their business relationship withSeymour.As a result of Respondent's foregoing activities severalcarriers stopped doing business with Seymour.Ifind thatthe achievement of this result,as respondent's threats tothe carriers makes clear, was an object of its conduct.D. Contentionsand Concluding Findings ConcerningRespondent'sAlleged Unfair Labor PracticesAs I statedat the conclusionof the' trial,except forRespondent'sdefenses,as to the merits of which I was notthenmaking a judgment,"thiscase seems to me to[present],from the evidence[adduced], a situation whereRespondent has engaged in conduct which would normally[constitute]unfair labor practice[s] within the meaning of8(b)(4)(B)."Respondent raises three defenses.Itsmain contention isthat the carriers with which Seymour does businessbecame its allies after the strike.Respondent's other twodefenses,as I have previously noted,consist of assertionsthat its picketing at premisesof Seymour's interliningcarriers comported with standards for lawful ambulatoryor commonsituspicketing first enunciated inMoore DryDock Company,92 NLRB547, 549,and that its appealsto its membersemployed bythe carriers constituted legaladvicewhich it could rightfully give.Ihave alreadyrejectedRespondent'sallydefense.Upon evaluation ofRespondent's other defenses I am of the opinionthat they,too, must be rejected.TheMoore Dry Dockstandards for lawful common orambulatorysituspicketing,as the Board made plain inPlauche Electric,Inc.,135 NLRB250, 255,"are not to beapplied on an indiscriminate'per se'basis,but are to beregardedmerely as aids in determining the underlyingquestion of statutory violation."Where there is ostensiblecompliance with theMooreDry Dockyardstick coupledwith direct appeals to "[secondary]employees to ceasework,with an object of causing their employers to ceasedoing business with primary employers.the directappeals to secondary employees . . . have in effect negatedthe conditions required inMoore Dry Dockto justify thepicketingand have therefore exceeded the limits ofpermissible'primary' activity and [constitute]violations of[Section 8(b)(4)(B)] of the Act."Riss & Company, Inc ,130 NLRB 943, 949-950, enfd. 300 F.2d 317 (C.A. 3). Tothe same effect, seeT & D Roofing Co., Inc.,173 NLRBNo. 188.Applying these precepts to the instant case it is clearthat even if Respondent had observed all of theMooreDry Dockstandards in connection with its picketing atpremises of Seymour's interliningcarriers,which is notthecase," its picketing lost the protection which itotherwisemight have had by Respondent's violativeappeals to the carriers' employees and threats to theiremployers. Respondent's picketing having become taintedin thismanner, its defense here under consideration, in myopinion, is not well taken.Finally Respondent, on brief, justifies its appeals to itsmembers employed by the carriers with which Seymourdoesbusinessaslegaladvicetocounteracttheiremployers' orders "to load and unload trailers which arepart of the primary situs of the dispute." Like its otherdefenses, I feel that this, too, lacks merit.Assuming that Seymour's trailers wherever found,constitutethesitusof Respondent's dispute with Seymour,i'asRespondent contends, its appeals to its membersemployed by the carriers went far beyond loading andunloadingthem.They encompassed, as I have found,requests and directions to refrain from all work for theiremployers while picketing was in progress. Furthermore,Respondent's"legaladvice" to itsmembers,whichresulted in work stoppages by them, preceded, rather thanfollowed, their employers'urgingthat they resume theirduties.Itsdefenseshavingbeenrejected,IfindthatRespondent has engaged in, and has induced andencouraged individuals employed by persons with whomSeymour does business, who are interstate freight carriers,to engagein, strikes and refusals in the course of theiremployment to transport, and otherwise handle and workon goods, articles, and commodities and to performservices.Ifurther find that respondent threatened andcoerced persons with whom Seymour does business whoare engagedin the interstate carriage of freight. Finally, Ifind as an object of respondent's foregoing conduct theforcing and requiring of persons with whom Seymour doesbusiness to cease handling and transporting freighttendered by, or to be delivered to, Seymour and to cease"Respondent repeatedly picketed at terminals of interlining carrierswhile neither Seymour nor its employees were there engaged in Seymour'snormal business of delivering freight.Notwithstanding this, respondentargues,in reliance uponIngram Barge Company,136 NLRB 1175; andPlauche Electric,Inc.,135NLRB 250, that those locations could bepicketed despite the absence of Seymour's employees because they wereplaceswhere Seymour and the terminal occupants regularly exchangedfreightHowever,the picketing inIngramandPlaucheoccurred undercircumstances not present here.In both,although employees of the struckemployer were absent from the picketed site, there was work for them todo there while the picketing was in progress.Here there was not The workof Seymour'semployees at the picketed premises ceased upon theirdeparture,even though,insome instances, Seymour's trailers remainedthereafter they leftAccordingly,the controlling authority is neitherIngramnorPlauche,butWilson Teaming Company,140 NLRB164, 167,inwhich the Board expressly distinguishedPlaucheinthemannersuggested InWilsonthe picketing of an unmanned trailerowned by astruck employer was held to be violative of Sec 8(b)(4XB) of the Act forthe reason that when its driver"left his trailer.and departed his workwas completed."Therefore,the picketing was unlawful,the Board went onto say,because the owner of the trader "was not engaged in his normalbusiness at the [picketed] site," as required by the secondMoore DryDockcriterion for permissible common or ambulatorysitupicketing"But see fn 16, above DRIVERS, WAREHOUSE&DAIRY EMPLOYEES,LOCAL 75doing business with Seymour.Accordingly,Iconclude that Respondent engaged inunfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with Seymour's operationsdescribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(b)(4)(B) of theAct,myRecommended Order will direct respondent tocease and desist therefrom and to take such affirmativeaction as will effectuate the purposes of the Act.BecauseRespondent's unfair labor practices were aimed at severalemployerswithwhom Seymour does business broadcease-and-desistprovisionswillbe included inmyRecommended Order.See, in this connection,Riss&Company,inc.,130 NLRB 943, 951, enfd.300 F.2d 317(C.A. 3).Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Seymour is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The carriers with whom Seymour interlines freight orexchanges trailers, includingG.B.-C.,Olson,C.W.,Motor, Glendenning, Gateway, and Clairmont TransferCompany (hereincalledClairmont),are persons engagedin commerce or in an industry affecting commerce withinthe meaning of Section 8(b)(4) of the Act.3.Respondent is a labor organization within themeaning of Section 2(5) of the Act.4.G.B.-C.,Olson,C.W.,Motor,Glendenning,Gateway, and Clairmontare not alliesof Seymour inconnection with Respondent's strike against Seymour.5.By engaging in, and inducing and encouragingindividuals employed by G.B.-C., Clairmont, Olson, C.W.,Motor,Glendenning,and Gateway to engage in, strikesand refusals in the course of their employment totransportand otherwise handle and work on goods,articles, and commodities and to perform services and bythreateningand coercingG.B.-C.,Clairmont,Olson,C.W.,Motor,Glendenning, and Gateway, an objectthereof being to force or require G.B.-C., Clairmont,Olson, C.W., Motor, Glendenning, and Gateway to ceasehandling and transporting freight tendered by, or to bedelivered to, Seymour and to cease doing business withSeymour,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.6.The unfair labor practices engaged in by Respondent,as set forth in Conclusion of Law 5, above, affectcommerce within the meaning of Section2(6) and (7) ofthe Act.535Upon the foregoing findingsof fact,conclusions of law,and upon the entire record in this case,Iherebyissue thefollowing:RECOMMENDED ORDERDrivers,Warehouse & Dairy Employees, Local No. 75,its officers, agents, and representatives, shall:1.Cease and desist from engaging in, or by picketing atpremises of motor freight carriers with which SeymourTransfer, Inc., interlines freight or interchanges trailers,includingGreen Bay-Chicago Lines, Clairmont TransferCompany,OlsonTransportationCompany,C.W.Transport, Inc.,Motor Transport Company, GlendenningMotorways, Inc., and Gateway Transportation Co.; or bythreatening to impose fines, to revoke membership cards,or to take any other form of disciplinary action, or byeffectuating any such threat; or in any other manner,includingorders,directions, instructions, requests, orappeals,however given,made or imparted, or bypermitting any such to remain in existence or effect,inducing or encouraging any individual employed byGreen Bay-Chicago Lines, Clairmont Transfer Company,Olson Transportation Company, C.W. Transport, Inc.,Motor Transport Company, GlendenningMotorways,Inc.,Gateway Transportation Co., or any other personengaged in commerce or in an industry affectingcommerce, to engage in a strike or a refusal in the courseofhisemployment to use,manufacture,process,transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform anyservices; or in any manner or by any means threatening,coercing,orrestrainingGreenBay-ChicagoLines,ClairmontTransferCompany,OlsonTransportationCompany,C. W.Transport,Inc.,MotorTransportCompany,GlendenningMotorways,Inc.,GatewayTransportationCo.,orany other person engaged incommerce or in an industry affecting commerce, where ineither case an object thereof is to force or require GreenBay-Chicago Lines, Clairmont Transfer Company, OlsonTransportationCompany, C.W. Transport, Inc., MotorTransportCompany,GlendenningMotorways, Inc.,Gateway Transportation Co., or any other person to ceasehandling, transporting, or otherwise dealing in freighttendered by, or to be delivered to, Seymour Transfer, Inc.,or to cease doing business with Seymour Transfer, Inc.2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelationsAct, asamended:(a)Withdraw and rescind, in a manner acceptable tothe Regional Director of Region 30 of the National LaborRelationsBoard,anyandallorders,directions,instructions, requests, or appeals, including threats toimpose fines, or to revoke membership cards made orgiven to any individual employed by motor freight carrierswith which Seymour Transfer, Inc., interlines freight orinterchanges trailers, including Green Bay-Chicago Lines,ClairmontTransferCompany,OlsonTransportationCompany,C.W.Transport,Inc.,MotorTransportCompany, Glendenning Motorways, Inc., and GatewayTransportation Co., to induce or encourage him to engagein a strike or a refusal in the course of his employment touse,manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commoditiesor to perform any services for the purpose of forcing orrequiringGreen Bay-Chicago Lines, Clairmont TransferCompany,OlsonTransportationCompany,C.W.Transport, Inc.,Motor Transport Company, Glendenning 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotorways, Inc , Gateway Transportation Co., or anyother person to cease handling, transporting, or otherwisedealing in freight tendered by, or to be delivered to,Seymour Transfer, Inc., or to cease doing business withSeymour Transfer, Inc.(b)Post at its office copies of the attached noticemarked "Appendix "" Copies of said notice, on formsprovided by the Regional Director for Region 30, afterbeingdulysignedbyRespondent'sauthorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices tomembers arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Deliver to the Regional Director for Region 30 ofthe National Labor Relations Board signed copies of saidnoticeinsufficientnumber for posting by GreenBay-Chicago Lines, Clairmont Transfer Company, OlsonTransportationCompany, C W. Transport, Inc., MotorTransportCompany,GlendenningMotorways, Inc.,Gateway Transportation Co., and other motor freightcarriers and persons with whom Seymour Transfer doesbusiness in and around Green Bay, Wisconsin, they beingwilling, at all locations where notices to their respectiveemployees are customarily posted.(d)Notify the Regional Director for Region 30, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the event that this RecommendedOrderisadoptedby the Board,the words, "a Decisionand Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in thenoticeIn the furthereventthat the Board'sOrder is enforced in a United States Court ofAppeals, the words "a Decree of the United States Court of AppealsEnforcing an Order" shall be substituted for the words "a Decision andOrder ""In the event that this Recommended Order is adopted by the Board,this provisio.,shall be modified to read:"Notify the Regional Director forRegion 30,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLMEMBERSOF DRIVERS,WAREHOUSE &DAIRY EMPLOYEES, LOCAL No 75; TO EMPLOYEES OFGREEN BAY-CHICAGO LINES,CLAIRMON7 TRANSFERCOMPANY,OLSON TRANSPORTATION COMPANY, C.W.TRANSPORT,INC.,MOTOR TRANSPORT COMPANY,GLENDENNINGMOTORWAYS, INC.,ANDGATEWAYTRANSPORTATION CO.; TO EMPLOYEESOF OTHER MOTORFREIGHT CARRIERSWHICH INTERLINE FREIGHT WITHSEYMOUR TRANSFER, INC.; AND TO EMPLOYEES OFOTHER COMPANIES WHICH DO BUSINESS WITH SEYMOURTRANSFER, INC.PursuanttotheRecommended Order of a TrialExaminer of the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:After atrial inwhich all sides had the opportunity topresent their evidence it has been found that we violatedthe law by committing unfair labor practices. Accordinglywe post this notice and we will keep the promises that wemake in thisnotice.WE WILL NOT, nor will our officers, businessrepresentatives, business agents, or anyone acting forus,whatever his title may be, do any of the followingthings to force any motor freight carrier to stopinterlining freight with Seymour Transfer, Inc., or toforce any motor freight carrier or any other companyto stop doing business with Seymour Transfer, Inc.:WE WILL NOT, ourselves, nor will this union, engagein strikes or call strikesWE WILL NOT picket at or in the vicinity of terminalsor docks of any motor freight carrier which interlinesfreightwithSeymour Transfer, Inc , or which doesbusiness with Seymour Transfer, Inc.WE WILL NOT picket at, or in the vicinity of, anyother company which does business with SeymourTransfer, Inc.WE WILL NOT threaten any member of this unionwith fines or with having his card pulled or with anyother punishment, for working at the terminal or dockof any motor freight carrier which interlines freightwith Seymour Transfer, Inc., or which does businesswith Seymour Transfer, Inc., or for working for anyother company which does business with SeymourTransfer, Inc.WE WILL NOT fine, or pull the card of, any memberof this union, or punish any member of this union inany other way for working at the terminal or dock ofany motor freight carrier which interlines freight withSeymour Transfer, Inc., or which does business withSeymour Transfer, Inc , or for working for any othercompany which does business with Seymour Transfer,Inc.WE WILL NOT in any way order, direct, ask,persuade, urge, or influence any member of this unionor any other employee working at the terminal or dockof any motor freight carrier which interlines freightwith Seymour Transfer, Inc., or which does businesswith Seymour Transfer, Inc. or any employee, includingmembers of this Union, of any other company whichdoes business with Seymour Transfer, Inc , to strike, orto take part in a work stoppage, or to refuse to do anywork.WE WILL NOT in any way threaten, coerce, orrestrainany motor freight company which interlinesfreightwithSeymour Transfer, Inc., or any othercompany which does business with Seymour Transfer,Inc., or any official or agent of any such motor freightcarrier or companyDatedByDRIVERS, WAREHOUSE &DAIRY EMPLOYEES,LOCAL No. 75(LaborOrganization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers or employees have any question concerningthis notice or compliance with its provisions, they may,communicate directly with the Board's Regional Office,Second Floor, Commerce Building, 744 North FourthStreet,Milwaukee,Wisconsin53203,Telephone414-272-3861.